Opinion of the Court by
Judge Peters:
A personal judgment was rendered against infant heirs without the appointment of a guardian ad litem, and also against nonresident defendants, and this, too, without any allegations that an estate had descended to them, or that any had been devised to them by their ancestor. Which must be fatal to the judgment. It is a joint judgment, and being erroneous it cannot be sustained as to any of the parties thereto.
Wherefore, the judgment is reversed, and the cause is remanded with directions for further proceedings not inconsistent with this opinion.